Citation Nr: 1628150	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance for knee braces for the year beginning on August 1, 2012 and ending on July 31, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2013 decision of the by the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.  The Veteran testified before the undersigned in an August 2014 hearing.  The Board considered this issue in November 2014 and remanded.


FINDINGS OF FACT

The opinion of the designee of the Under Secretary for Health is that the Veteran's knee braces did not cause irreparable damage to outer garments during this period.


CONCLUSION OF LAW

The criteria for establishing entitlement to a clothing allowance for knee braces for the year beginning August 1, 2012, and ending July 31, 2013 have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the VAMC notified the Veteran of the evidence needed to substantiate her claim for an annual clothing allowance.  This letter also explained VA's duties to notify and assist the Veteran with regard to her claim, including assisting her in obtaining medical records.  VA also assisted the Veteran in the development of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the record includes relevant treatment records and opinions by the Memphis VAMC Prosthetic and Sensory Aids Service.

A clothing allowance is paid if one of three criteria is satisfied. 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  Here, the applicable criterion requires that the Veteran, because of a service-connected disability or disabilities, wears or uses a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  38 U.S.C.A. § 1162(1); 38 C.F.R. § 3.810(a)(1)(ii)(A), (a)(2).  This criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  38 C.F.R. § 3.810(a)(1)(ii), (a)(2).

To determine that a veteran is entitled to the allowance, the Under Secretary for Health designee must find and document that: (1) the use of the prosthetic, orthopedic appliance, or skin medication is medically necessitated for a service-connected disability or disabilities; (2) the prosthetic, orthopedic appliance, or skin medication meets the definition in this Handbook; and (3) the prosthetic or orthopedic appliance tends to wear out or tear the clothing of the Veteran or the skin medication causes irreparable damage (e.g., permanent irreversible staining, bleeding or damage not removable with laundering or dry cleaning) to the veteran's outer garments.  See VHA Handbook 1173.15 paragraph 5.c (1)-(3).

The evidence shows that the Veteran's service-connected disabilities required braces but that the braces were cloth and did not cause irreparable damage to clothing.  The Veteran is service connected for disabilities of her knees.  Medical records show that she wore braces on her knees for support during the period from August 2012 through July 2013.  See Prosthetics Consultation records, Board hearing.  In a February 2014 statement, the Veteran reported that the knee braces wore holes in the clothing beneath the braces and the swelling in her knees stretched out pants.  The Prosthetic Consultation reports and a 2013 opinion note that the Veteran had fabric covered knee braces that were issued in 2010.  The Prosthetic Consultation reports show issuance of a hinged knee brace in October 2013.  Indeed, the May 2015 opinion notes that the Veteran was provided new knee braces in October 2013.  During the Board hearing, the Veteran also reported that she received new braces in 2013.  The May 2015 opinion states that the knee braces issued in 2010 did not qualify for clothing allowance and the knee brace from October 2013 is not applicable to the clothing allowance period from August 2012 through July 2013.  

The Board appreciates the Veteran's reports of wear to her clothing.  However, per regulation, a determination whether the device tends to wear and tear clothing must be made by the Under Secretary for Health or a designee thereof.  See 38 C.F.R. § 3.810(a)(1)(ii).  The Under Secretary's designee determined that the knee braces worn by the Veteran from August 2012 through July 2013 did not cause wear and tear of her clothing.  Therefore, the criteria for a clothing allowance for knee braces for that period have not been met.  See 38 C.F.R. § 3.810.  The Board notes that the February 2014 statement of the case allowed for a clothing allowance based on use of a back brace. 


ORDER

An annual clothing allowance for knee braces for the year beginning on August 1, 2012 and ending on July 31, 2013 is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


